Citation Nr: 9927408	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  90-49 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
travel for visits to a VA Medical Center on November 6, 1990 
and February 2, 1991.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953 and from September 1955 to June 1957.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
May 1991 decision of the Department of Veterans Affairs (VA) 
Medical Administration Service (MAS) at the VA Medical Center 
(VAMC) in Dallas, Texas, which denied payment or 
reimbursement for travel on several occasions from November 
6, 1990 to March 27, 1991.

In May 1993, the Board denied entitlement to payment or 
reimbursement for travel from November 6, 1990 to March 27, 
1991.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated and remanded that portion of the Board's 
decision that denied travel payment or reimbursement.  [redacted] U.S. Vet. App. [redacted.

The case again came before the Board in November 1995 at 
which time the issue or entitlement to payment or 
reimbursement of the cost of travel during the period from 
November 6, 1990 to March 27, 1991 was deferred.

In March 1997, the Board requested an opinion from the VA 
General Counsel regarding specific matters which were raised 
in conjunction with the veteran's claim.  The VA General 
Counsel furnished an opinion in July 1997.

Subsequently, the case was considered by the Board in 
February 1998, at which time the Board granted payment or 
reimbursement for travel expenses incurred in conjunction 
with visits to a VAMC on November 16 and 30, 1990; February 
21 and 22, 1991; and on March 27, 1991.  In that decision the 
Board remanded the issue of entitlement to payment or 
reimbursement of travel expenses for visits to a VAMC on 
November 6, 1990 and February 2, 1991.  As will be explained 
in greater detail below, the veteran did not furnish the 
additional information requested and the case was returned to 
the Board.


FINDINGS OF FACT

1.  The veteran has a service-connected disability rated 40 
percent disabling since May 1990.

2.  There has been no objective evidence presented, medical 
or otherwise, which establishes or even suggests that the 
veteran visited a VAMC on November 6 1990 or February 2 1991 
or that he incurred travel expenses as a result of such 
reported visits.


CONCLUSION OF LAW

The requirements for payment or reimbursement for travel for 
visits to a VAMC on November 6, 1990 and February 2, 1991 
have not been met.  38 U.S.C.A. § 111 (West 1991 & Supp. 
1997); 38 C.F.R. § 17.143 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he traveled to a VAMC for treatment 
on November 6, 1990 and February 2, 1991 and that he incurred 
travel expenses in conjunction with those visits for which he 
maintains that he should be reimbursed.

Factual Background

At the time of his treatment on the dates at issue, the 
veteran's only compensable service-connected disability was 
subtotal gastrectomy for a duodenal ulcer with a 
psychophysiologic gastrointestinal reaction and anxiety, 
rated as 20 percent disabling.  In March 1993, the Board 
increased to 40 percent disabling the evaluation for this 
disorder.  In a June 1993 rating decision, the RO assigned an 
effective date of May 1990 for the 40 percent evaluation.

Of record are VA medical records dated from 1990 to 1991.  
Those medical records documented specific dates upon which 
the veteran was treated at a VAMC.  Included therein were 
records showing that the veteran was hospitalized from 
December 28, 1990 to January 22, 1991.  The records also 
showed that he was treated on dates which included November 
16 and November 30, 1990; February 21 and 22, 1991; and on 
March 27, 1991.  The evidence did not reveal an entry dated 
on either November 6, 1990 or February 21, 1991 for medical 
treatment.  The evidence also included a summary of 
appointments for VA treatment dates, listing appointments 
made from June 15, 1990 to September 5, 1991; however 
appointments on November 6, 1990 and February 21, 1991 were 
not shown on that list.  

The Board requested an opinion from the Office of General 
Counsel of VA concerning the effect of the retroactive grant 
of a disability rating of 30 percent or more on travel 
reimbursement pursuant to 38 U.S.C.A. § 111(b).  In July 
1997, an opinion was received from the General Counsel of VA, 
who concluded that the veteran's retroactive 40 percent 
disability rating made him eligible for reimbursement of his 
claim for travel expenses related to his travel for treatment 
of any condition.  VA O.G.C. Concl. Op. No. 4-97 (Jul. 1, 
1997).

In a Board decision rendered in February 1998, the Board 
determined that in light of the opinion of the General 
Counsel, as well as applicable the statutory and regulatory 
provisions, the evidence supported the veteran's claim of 
entitlement to reimbursement for travel on November 16 and 
30, 1990; February 21 and 22, 1991; and on March 27, 1991.  
The Board remanded the issue of entitlement to payment or 
reimbursement of travel expenses for visits to a VAMC on 
November 6, 1990, and February 2, 1991 and requested that the 
veteran provide additional information such as identifying 
the VAMC which he traveled to and from and providing any 
supporting evidence documenting such travel.  

In June 1998, the veteran received correspondence from VA 
requesting information regarding the claim for reimbursement 
for travel expenses for VA medical care on November 6, 1990 
and February 2, 1991.  Of record is a report of contact dated 
in January 1999.  The report indicated that the veteran 
contacted a staff member at the VAMC in Dallas, Texas with 
respect to the request for additional information at which 
time he stated that he had no further evidence to offer in 
support of his claim. 

In August 1999 the veteran, through his accredited 
representative, submitted additional documentation, 
accompanied by a waiver of consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.  The 
additional documents received consisted of a copy of a 
service medical record dated in May 1957 and VA examination 
and treatment records dated from March 1999 to June 1999.

Applicable Law and Regulations

Transportation at Government expense shall be authorized for 
the following categories of VA beneficiaries: (1) a veteran 
or other person traveling in connection with treatment for a 
service-connected disability; (2) a veteran with a service- 
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension; and (4) a veteran unable to defray the expenses of 
travel.  38 U.S.C.A. § 111(b); 38 C.F.R. § 17.143(b).  A 
veteran who has a service-connected disability rated at least 
30 percent disabling is, by definition, considered "unable 
to defray the expenses of travel" within the meaning of 
Section 17.143(c)(2)(ii).  See 38 C.F.R. § 17.143(e)(3) 
(1998).  Transportation will not be authorized for the cost 
of travel in excess of the actual expense incurred by any 
person as certified by that person in writing.  See 38 C.F.R. 
§ 17.144(d) (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. At 54.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim with 
respect to the two dates at issue, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).  It is noted that the Board remanded this 
case in February 1998 so that the veteran could be afforded 
the opportunity to provide information concerning his claimed 
visits to a VAMC.  The veteran did not furnish the sought-
after information.

For the limited purpose of determining well-groundedness, the 
credibility of the veteran's contentions is to be presumed.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  This 
presumption, however, "is made only for the purpose of 
determining whether the claim is well grounded."  In the 
adjudication that follows, the Board, having accepted only 
for well-groundedness purposes the credibility of the 
evidence, must determine, as a question of fact, both the 
weight and credibility of that evidence.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (quoting Justus v. Principi, 3 Vet. 
App. 510, 513 (1992)) (emphasis in original).  Indeed, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).

In support of the veteran's claim are the veteran's own 
statements to the effect that he received treatment at a VAMC 
on November 6, 1990 and February 2, 1991 and that he incurred 
travel expenses in conjunction with that treatment.  He has 
not provided specifics, despite the Board's invitation to do 
so contained in its February 1998 remand.

In contrast, the documentary evidence of record does not 
reflect that the veteran was seen at a VAMC on either 
November 6, 1990 or February 2, 1991.  Initially, the Board 
notes that official VA medical records dated in 1990 and 1991 
were requested by VA and that these records appear to provide 
a full accounting of VA treatment which the veteran received 
at that time.  VA medical records include entries dated both 
prior to November 6, 1990 and after February 2, 1991, as well 
as in between those dates.  However, those medical records do 
not include entries dated on November 6, 1990 or February 2, 
1991.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  United States Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926) (emphasis added); see Ashley 
v. Derwinski, 2 Vet. App. 62, 64 (1992), mot. for recons. 
granted, 2 Vet. App. 307 (1992).  Therefore, in the absence 
of "clear evidence to the contrary," the VA medical records 
submitted for the time period in question, namely from 
November 1990 to February 1991, are presumed to be complete.  

The Board also notes that the documentary evidence included a 
listing of VA medical appointments scheduled for the veteran 
dating from June 1990 to September 1991.  While it is not 
clear whether this was a full accounting of all appointments 
made during that time, appointments scheduled for either 
November 6, 1990 and February 2, 1991 were not shown.  

Furthermore, the Board points out that the veteran himself 
has not presented any evidence pertaining the VA treatment 
which reportedly occurred on November 6, 1990 and February 2, 
1991, although such information was specifically requested by 
the Board in it February 1998 remand.  Specifically, the 
veteran has not presented any evidence whatsoever documenting 
any appointment, treatment, or travel to a VAMC on either 
date in question.  In fact, the veteran has not even provided 
information regarding which VAMC he allegedly visited on 
those days, although this particular information was 
requested by the VAMC in June 1998.

In assessing and weighing the evidence in this case, the 
Board finds that the documentary evidence does not support 
the claim.  There has been no objective medical evidence 
presented which reflects that the veteran was seen at a VAMC 
on either November 6, 1990 or February 2, 1991.  The Board 
points out in contrast that in its February 1998 decision the 
Board granted payment or reimbursement the cost of travel 
incurred in conjunction with several VA medical visits, all 
of which were shown by objective and documentary evidence to 
have been dates upon which the veteran actually received 
treatment and/or was scheduled for an appointment at a VAMC.  

The only evidence which was presented in support of the claim 
was the veteran's assertions that he received VA treatment at 
unspecified locations on November 6, 1990 and February 2, 
1991 and that he incurred travel expenses coincident with 
those visits.  As explained herein, the veteran's assertions 
are presumed credible only for the limited purpose of 
determining whether the claim is well grounded.  The Board 
observes that the veteran was given an opportunity to 
supplement his assertions with any evidence, medical or 
otherwise.  However, in January 1999 he indicated that he had 
no such evidence to provide and as noted above he did not 
even provide information as to which VAMC he visited on those 
dates, although that information was specifically requested.  
The additional records submitted by the veteran through his 
representative in August 1999 have been considered, but the 
1957 service medical record and the 1999 VA examination and 
treatment reports clearly have no bearing on the claimed 
visits to a VA medical facility on November 6, 1990 and 
February 2, 1991.

Accordingly, for the reasons stated above the Board places 
greater weight of probative value on the official records, 
which do not document visits to VA medical facilities on the 
dates in question, than it does on the veteran's vague 
statements that he visited unnamed VA facilities on those 
dates.  Accordingly, as to the subissue of whether medical 
visits occurred, the Board decides in the negative.  In the 
absence of such visits, there can be no reimbursement for 
travel expenses.  The Board concludes that the evidence 
preponderates against the claim.  Accordingly, the claim is 
denied.  See Gilbert and Alemany, supra.

Additional Matters

A review of the remand portion of the Board's February 1998 
determination reflects that the VAMC was directed to 
readjudicate the issue of entitlement to reimbursement or 
payment for travel on November 6, 1990 and February 2, 1991 
following the submission of any additional evidence obtained 
pertaining to the claim.  However, as discussed above no such 
additional evidence was obtained from the veteran.  The claim 
was not readjudicated by the VAMC prior to returning to the 
Board following the February 1998 remand.  

The Court has held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  However, inasmuch as there was no 
additional evidence presented subsequent to the February 1998 
Board remand, the necessity for readjudication by the VAMC 
was obviated, since there was nothing additional of record to 
readjudicate.  The veteran was advised in correspondence from 
the VAMC that his case would be forwarded to the Board 
without further ado, and he made no objection.  Accordingly, 
the Board finds that the remand order issued by the Board in 
February 1998 was complied with and that there was no Stegall 
violation under the circumstances presented in this case.



ORDER

Entitlement to payment or reimbursement for travel on 
November 6, 1990 and February 2, 1991 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

